Mr. Justice Beckwith delivered the opinion of the Court: In the year 1832 a religious society was.formed at Jacksonville, called by its members the Church of Christ, and the association has been maintained from that time to the present, during which the number of its members has largely increased, and many of them have departed this life. It was never organized under our statute providing for the incorporation of religious societies. The society elected its own preachers and officers, and was the sole judge of their qualifications, and was not subordinate to any other society or ecclesiastical body, but in every respect an independent association, subject to no authoritative discipline or reproof except such as might be self-imposed. . In. the year 1835 its members and others favorable to its prosperity, contributed the sum of two hundred and fifty dollars for the purchase of a lot of ground on which to erect a house for public worship. The purchase was made and the land conveyed to certain persons by name for the use of the so-called Church of Christ. A house of worship was erected thereon by the members of the society, which remained there and was used by them for several years. In the year 1850 the society purchased another lot of ground adjoining the one which they first purchased, which was also conveyed to certain persons by name for the use of the so-called Church of Christ. The society disposed of a part of the lands thus purchased, and upon the remainder erected a new house of public worship, the old one being removed. The land purchased in 1850 and the new house of worship were also paid for by contributions from members of the society and others favorable to its prosperity. About the first of September, 1857, the Rev. Walter J. Russell commenced preaching to the society, and he continued his ministrations, under yearly elections, up to the time of his death, which took place in 1863, since the commencement of this suit. In August, 1860, a minority of the society, composed of the complainants and those whom they represent, organized a new society under the statute providing for the incorporation of religious societies. The members of the new society thereafter declined to attend the meetings of the old one, alleging that the Rev. Mr. Russell and a majority of its members.had departed from the faith held by the society when it was formed. After various unsuccessful efforts to reconcile the differences between the parties, the complainants, as trustees of the new society, composed of a minority of the old one, filed a bill in chancery against the Rev. Mr. Russell and certain persons representing the majority, alleging that he preached, and the majority of the old society sustained him in preaching, doctrines contrary to those of the society when it was formed, and when said property was acquired, thereby diverting its use from the purpose for which it was donated, and praying for its surrender to the complainants, and that the defendants might be restrained from disturbing them in its use and oceupation. Two amendments were subsequently made to the bill, more specifically setting forth the faith of the society and the alleged departures from it, which will be more particularly noticed hereafter. No critical examination of the jurisdiction of courts of equity over charitable trusts is necessary to dispose of the present case, and only some well established general principles will be referred to. Courts of equity will exert their powers to prevent a misuse or an abuse of charitable trusts, and especially trusts of a religious nature, by trustees or by a majority of a society having possession of the trust property; but in all cases the trust and the abuse of it must be clearly established in accordance with the rules by which courts are governed in administering justice. If the alleged abuse is a departure from the tenets of the founders of a charity, their particular tenets must be stated, that it may appear from what tenets the alleged wrongdoers have departed. In like manner it must be stated in what the alleged departure consists. Courts of equity do not interfere on account of inaccuracies of expression or inappropriate figures of speech, nor for departures from mathematical exactness in the language employed in inculcating the tenets of donors. There must be a real and substantial departure from the purposes of the trust, such an one as amounts to a perversion of it, to authorize the exercise of equitable jurisdiction in granting relief.' Taking these well established rules as our guide, we are required to dismiss from our consideration a large portion of the voluminous record in this case. The original bill alleges that the property in question was purchased for the purpose and with the intention of erecting thereon a suitable building for the use of the society called the Church of Christ, in which to worship Almighty God according to the teachings of the Christian or Reform Church; but it does not allege what the teachings of the Christian or Reform Church were, nor in what particulars these teachings had been departed from. It is true, the bill alleges that the society at Jacksonville, from its original organization, continued for a time in harmony and union with all- the brotherhood of the Christian church through the United States as to theological views and teachings, and as to church government and discipline, but it does not allege what the theological views and teachings of the brotherhood throughout the United States were, nor any trust that the worship in the church at Jacksonville should continue in harmony and union with such views and teachings, nor in what particulars such .views and teachings have been departed from. An elemental principle of pleading requires us to intend everything to have been lawful and consistent with the trust, which is not expressly shown on the bill to have been unlawful or inconsistent with it. Foss v. Harbottle, 2 Hare, 502. The defects of the original bill were attempted to be supplied by two amendments, which allege that the society at Jacksonville was founded and established upon certain doctrines specifically set forth, which, were held by its members when the property in question was' purchased. For convenience, we shall state these alleged doctrines in a numerical order: First, that the Bible, and the Bible alone, is the only sufficient rule of faith and practice, and the only allowable creed. Second, that the word of God, as therein contained and set forth is the sword of the spirit, through which the Spirit of God operates in the conviction and conversion of sinners and preparing them to believe and obey the gospel and for fellowship in the church after obedience. That men on reading the gospel, or hearing it proclaimed, are able to believe in its precepts and obey its commands, and are under obligation so to do ; and that no person has any right to wait for or expect the spirit of God to operate on his mind or heart by special operation or direct action other than through the word, to produce in him faith or repentance, or a disposition to obey. Third, that the gospel as it was written by the prophets, apostles and evangelists, constitutes the rule of faith and practice; that all are bound to believe and obey it as written, and that no part of it nor any of its precepts, injunctions, revelations or promises are to be enlarged or diminished, altered, varied, explained or interpreted by any supposed revelation made at any time since to the individual or to any other, by a direct operation of the Holy Spirit on the mind or heart of any individual or any supposed inner light, or promptings of any agency acting internally, or invisibly and inaudibly. Fourth, that the Bible alone is the only and all sufficient rule of faith and practice, and is to be taught as it was written, and is not to be endangered by permitting it to be expounded, added to, diminished, interpreted, perverted, or in anywise altered by or in consequence of any inward impressions or delusive imaginings of excited emotions or supposed communications from invisible or inaudible sources, or assumptions of direct revelations from the spirit of God. Fifth, that the society had always, prior to the Rev. Mr. Russell’s ministrations, rejected the mourner’s bench as a mere human device and mischievous in its tendency; but it is not alleged that its rejection was to be taught as an article of faith, nor that such a bench was ever used in the church, nor that the teachings of Mr. Russell were in favor of the use of one. The allegations of the second amendment, so far as it is material to notice them, consist of alleged remarks of Mr. Russell in private conversation between himself and two other gentlemen, which are not alleged to be a part of his teachings to the society, and which we are therefore required to intend were not a part of them, and that they in no way affected the use of the property in question. These are the only specific allegations in regard to the faith of the society, and whether consistent with each other or not are to be taken as a whole, and when so considered we are asked to declare that the teachings of the Rev. Mr. Russell were a substantial departure from such alleged faith. No departure whatever is alleged from the first article of the faith, nor any substantial departure from the fifth article, as we have enumerated them. We are required to take the allegations of the bill as the standard of faith, and the specific teachings of Mr. Russell as the evidence of departure, and in determining the questions thus presented for our consideration we cannot consider the mere opinions of witnesses. They may have had in their minds an entirely different standard of faith from the one alleged in the bill, or they may not have properly construed the language employed by Mr. Russell. We cannot judicially declare that the alleged departure has taken place from such opinions, however honestly entertained. We must have facts from which we can arrive at a conclusion of our own. A striking illustration of the necessity of adhering to this rule is presented in considering the alleged departure from the second article of the society’s faith. The allegations of the bill in regard to it do not assert that the society held that the Holy Spirit is not ever personally present to the minds and hearts of men, but that the spirit has no special operation or direct action upon them other than through the word. By the rules of construction governing us we are to intend that the society admitted the general operation and indirect action of the spirit, independent of the word. The term “ word ” is an ellipsis of the term “ word of God,” a figure of speech used to denote the books of the Old and New Testaments. It is evident that the language of those books has no meaning except as it represents ideas. As originally written in the Hebrew and Greek, they have no meaning and convey no ideas to those entirely unacquainted with those languages. The allegation of the bill that the word of God is the sword of the spirit we understand to mean the ideas which it represents are the sword; and the allegation that the spirit operates through the word of God, we understand to mean that the spirit operates through the ideas which the word of God represents. The bill does not allege the society held that the word of God produces or is of itself sufficient to produce faith, repentance and a disposition to obey, independent of the influence of the spirit; and as we are required to construe its allegations, it admits that the Holy Spirit is a separate and independent agency or power operating upon men’s minds and hearts to produce those results, but limits the channel through which its special operation or. direct action takes place, to the ideas represented by the written word, held and comprehended by men. It asserts the society held that no such action or operation takes place until the mind becomes possessed to some extent of the ideas represented by the written word; and it admits that when the mind has to some extent become possessed of such ideas, that the Holy Spirit has a special operation and direct action through them. We understand that the Rev. Mr. Russell was preaching to and teaching men and women who, from their earliest infancy, had more or less knowledge of the written word. They had to a greater or less extent become possessed of the ideas represented by it. His teachings do not inculcate the doctrine that the Holy Spirit specially and directly operates upon the minds and hearts of men who had never heard of the written word and had no ideas concerning it.' His language was not addressed to or used with reference to that class of men. From the bill, then, we understand the society held as a fundamental doctrine that the Holy Spirit, in its special operation and direct action upon men’s minds and hearts, operates and acts only through those ideas represented by the written word which are held and comprehended by men; not otherwise defining the time, manner or extent of its action in producing faith, repentance and a disposition to obey. The teachings of the Rev. Mr, Russell, where his language is construed with reference to the class of persons to whom it was addressed, are not inconsistent with the faith of the society as alleged in the bill. He taught that the Holy Spirit had a special and direct action upon the minds and hearts of men, producing with and through the ideas represented by the written word, faith, repentance and a disposition to obey. We have not undertaken to define the true faith of the complainants. We state it as they have stated it in their bill, construing its allegations as we are required to construe them, and before this court can declare the teachings of the Rev. Mr. Russell in this regard an abuse of the trust in question, the complainants must show'a distinction between such teachings and their standard of faith, so that a difference can be perceived. The witnesses, when they speak of a departure from the faith of the society in this regard, have no reference to the standard of faith alleged in the bill as we construe its allegations, but refer to their own ideas of the faith, and then give their opinions that the teachings of Mr. Russell were a departure from such ideas. Similar considerations apply with equal force to the alleged departure from the third article of the society’s faith, alleged to be that no part of the Bible, nor any of its precepts, injunctions, revelations or promises are to be enlarged or diminished, altered, amended, varied, explained or interpreted by any supposed operation of the Holy Spirit upon the minds or hearts of men, but it is not alleged that the Rev. Mr. Russell ever assumed to enlarge, diminish, alter, amend, vary, explain or interpret any part of the Bible, or arijf of its precepts, injunctions, revelations or promises by any such means. It is, however, asserted that jte taught that others might do so, contrary to the third article, and in express violation of the fourth article, requiring the opposite doctrine to be taught. The evidence of the teachings of Mr. Russell in this regard are certain extracts from his writings set forth in the bill, the meaning of which the defendants say is misunderstood and grossly perverted. The defendants emphatically deny that any such doctrine as the complainants deduce from these extracts has ever been held or taught. We are required to scrutinize the language employed and define its true meaning. Our experience admonishes us that we should be exceedingly careful in giving a construction to a few detached sentences expressed in highly figurative language, and we ought not to interpret them as inculcating a doctrine contrary to the faith of the society, if they are susceptible of any other meaning. The language employed by Mr. Russell does not necessarily mean that the truths of God’s holy word, which are unalterable and unchangeable, were to be altered, diminished, amended or varied by His Holy Spirit. He was speaking of the influence of the Holy Spirit in removing error and prejudice from men’s minds, and in inclining their perverse hearts to love and obey the Savior. He taught that when the mental blindness occasioned by error and prejudice was removed, that his hearers could more clearly realize that which they intellectually apprehended and understood before; that when the heart was sincerely inclined to love and obey the Savior its emotions were changed, which gave rise to new thoughts and expressions corresponding to such a change, and he brought his congregation to seek divine assistance in the removal of those errors and prejudices, and to incline their affections to love, and obey their Lord and Savior. We are unable to perceive that their teachings necessarily inculcate the doctrine that God’s holy word is to be expounded, enlarged or explained contrary to the faith of the society, and it is worthy of remark that no one of the thirteen reverend gentlemen who were examined as witnesses in this case, familiar as they were with the extracts in question, and many of whom heard the discourses from which they are taken when they were delivered, ever considered them as inculcating a doctrine which was departure from the third and fourth articles of the faith of the society. A departure which was not noticed by any of the congregation could not have been a very serious one. The language used by Mr. Russell is highly figurative, but it is susceptible of an interpretation consistent with the faith of the society; and it would be manifestly unjust to construe it as meaning something different from what his congregation Understood it to mean when it was used. Another insurmountable objection to granting the relief sought by the complainants, is their want of title to or interest in the trust property. The bill is brought in behalf of a corporation which never had any right to or interest in the property. The members of the new society may have had individual rights and interests when it was organized under the statute, but their individual rights and interests did not pass to the corporation, and cannot be asserted by it. An organization, under the statute, by a majority of a society, operates as a transfer of the rights and interests of individual members to the corporation thereby created, but an organization in opposition to the majority creates a new society, and has no effect upon individual rights and interests in the old one. Notwithstanding these objections to granting the relief sought by the complainants, we have carefully examined the evidence with reference to the true faith of the society at Jacksonville when the property in question was purchased. The only witness for the complainants who professes to have any actual knowledge in regard to it, is John T. Jones. The other witnesses for the complainants have given their opinions in regard to the historical fact. Courts are frequently required to ascertain facts from history, but they consult its authentic sources, and ascertain such facts from them, and not from the opinions of witnesses. The mere opinions of witnesses are not admissible as evidence of historical facts. 'No one of the complainants’ witnesses, except Mr. Jones, had any knowledge of the faith of the society when it was organized, nor for nineteen to twenty-five years afterwards. In the year 1832, most of them were children, from six to sixteen years of age. Two of the witnesses examined by the defendants were members of the society at the time of its organization, or from about that time; another has been a member since the year 1839, and another a minister of the denomination for upwards of thirty years. From the testimony of those witnesses who were acquainted with the faith of the society when it was organized, it appears that prior to that time there were two societies in Jacksonville — one called the Christian Church, holding the views advocated by Barton W. Stone, and the other called the Reformers, holding the views advocated by Alexander Campbell. The views held by these two societies were different in some particulars, and the same differences existed between them as now exist between the parties to the present controversy. The views of the one society were then esteemed to be directly opposed to those of the other. These two societies united, with the understanding that the members should tolerate each other’s views. All parties understood that the society thus formed was not to have any creed, written or unwritten, other than the Bible, which, it was claimed,-was so clear and explicit in its meaning, in all essential matters, as not to require any interpretation. ' There is no evidence that the society agreed to any particular view of the operation of the Holy Spirit, and from the circumstances under which the two then existing societies united in forming a new one, it is evident it was understood that no particular view on that subject should be considered as an article of faith. Historically, we know that the distinguishing feature of the sect was the rejection of all human creeds. Its members held that a sincere belief in Jesus as the Christ, the Son of God, was the only faith which could be lawfully demanded in order to admission to Christian privileges and church fellowship, and the only creed to which any one could be justly called upon to subscribe. All other creeds and confessions were repudiated, as without divine authority, and mere inventions of men. We also know, from the published writings of leading members of the sect, that no theories in regard to the particular mode in which either the word or the spirit accomplished the divine purpose were regarded as articles of faith. They were considered as matters of opinion about which men might differ without any just cause or occasion of disunion. It was urged in argument that the Rev. Mr. Russell had insisted upon his peculiar views to the exclusion of those opposed to them; and that such exclusive inculcation of his views was intolerance towards those who entertained different views. The bill does not allege any breach of trust on that ground, nor any facts requiring an investigation of that subject. The Rev, Mr. Russell was not required to preach doctrines which he did not believe to be true; and the majority of his congregation wére not required-to vacate the common place of worship in order that some one might preach to the minority in accordance with their views. Mr. Russell considered his views essential, and undoubtedly he told his congregation that he so considered them, but they were not made a test of church membership or fellowship. We are not informed how often* nor of the manner in which Mr. Russell expressed his views, further than that he entertained and expressed certain opinions differing from those of the minority. It does not appear that any member was ever reproved for not entertaining the views of the majority, and it would illy enforce the spirit of toleration existing when the society was formed to deprive the majority of their interest in the trust property, for not holding and expressing opinions in accordance with those of the minority. We are unable to perceive any substantial merits in the complainants’ case, and the decree of the court below will be reversed and the bill dismissed. Decree reversed.